Exhibit 10.1

 

Termination and Settlement Agreement
Entered into on this 2nd day of October 2005 (the “Effective Date”)
(the “Agreement”)

 

By and Between:

Vision-Sciences, Inc., a Delaware (U.S.A.) corporation, having its principal
place of business at 9 Strathmore Road, Natick, Massachusetts 01760, U.S.A., Fax
No. +1-508-650-9976 (the “Company”);

 

And

 

Three BY Ltd., a company duly organized under the laws of Israel and having its
principal place of business at Migdal Tefen, Israel, Fax No. + 972-4-987-2340
(the “Manufacturer”);

 

WHEREAS, the Parties have entered into a Contract Manufacturing Agreement dated
June 25th 2003, as in effect on the date hereof, together with all related or
ancillary agreements  or instruments (the “Main Agreement”);

 

WHEREAS, the Parties have mutually agreed to terminate the Main Agreement and
settle finally any issues or disputes between them relating to the termination
of the Main Agreement or the parties relationship prior to the date of this
Agreement in accordance with the terms and conditions of this Agreement as
hereinafter stipulated;

 


1.               CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE DEFINED HEREIN
SHALL HAVE THE MEANING ASCRIBED THERETO IN THE MAIN AGREEMENT.


 


2.               WITHOUT DEROGATING FROM THE PROVISIONS OF THIS AGREEMENT, THE
PARTIES AGREE THAT THE MAIN AGREEMENT SHALL BE, AND HEREBY IS, MUTUALLY
TERMINATED (IN ACCORDANCE WITH THE PROVISIONS OF SECTION 17.2 OF THE MAIN
AGREEMENT) EFFECTIVE ON THE DATE THAT IS SIX MONTHS FROM THE DATE OF THIS
AGREEMENT (THE “EFFECTIVE TERMINATION DATE”). THE TERMINATION OF THE MAIN
AGREEMENT SHALL BE WITHOUT DEROGATION OF THE PROVISIONS OF SECTION 18 OF THE
MAIN AGREEMENT. FOR THE SAKE OF CLARITY, IT IS AGREED AND UNDERSTOOD THAT EXCEPT
AS EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER PARTY WILL BE ENTITLED TO ANY
REMUNERATION OR COMPENSATION AS A RESULT OF OR BY REASON OF THE TERMINATION OF
THE MAIN AGREEMENT, EXCEPT AS DESCRIBED IN THIS AGREEMENT, AND THAT UPON THE
EFFECTIVE TERMINATION DATE, THE PARTIES SHALL, AND HEREBY AGREE TO, RELEASE AND
DISCHARGE THE OTHER FROM ANY AND ALL CLAIMS UNDER THE MAIN AGREEMENT, EXCEPT FOR
OR WITHOUT LIMITATION OF THE OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT,
WHICH SHALL SURVIVE THE EFFECTIVE TERMINATION DATE, TOGETHER WITH ANY PROVISIONS
OF THE MAIN AGREEMENT THAT BY THEIR TERMS ARE DESIGNED OR INTENDED TO SURVIVE
THE TERMINATION OF THE MAIN AGREEMENT.


 


3.               THE COMPANY HEREBY AGREES TO ISSUE, WITHIN 3 BUSINESS DAYS
FOLLOWING THE EFFECTIVE DATE, ITS BINDING PURCHASE ORDER TO THE MANUFACTURER
(THE “PURCHASE ORDER”) FOR THE MANUFACTURE OF 180,000 ENT SHEATHS (THE
“SHEATHS”) AT A PRICE OF US $1.204 PER UNIT, EX WORKS (INCOTERMS 2000)
MANUFACTURER’S FACILITY, TOTALING US $216,720. THE MANUFACTURER SHALL PROVIDE
THE COMPANY WITH THE COMPLETE LIST OF THE RAW MATERIALS AND THEIR COSTS
PURCHASED FOR THE MANUFACTURE OF THE SHEATHS, PRIOR TO THE FIRST MONTHLY
SHIPMENT. BASED ON ANY DOCUMENTED COST INCREASE OF RAW MATERIALS PURCHASED BY
THE MANUFACTURER FOR THE MANUFACTURE OF THE SHEATHS, COMPARED TO THE LAST
PURCHASE OF SUCH RAW MATERIAL, THE UNIT PRICE OF THE SHEATHS WILL BE ADJUSTED IN
GOOD FAITH BY THE PARTIES.


 


NOTWITHSTANDING THE AFORESAID, THE COMPANY SHALL HAVE THE RIGHT TO REVISE THE
QUANTITY OF EACH SHEATH’S CATALOG NUMBER IN A GIVEN MONTHLY SHIPMENT, BY GIVING
A WRITTEN NOTICE TO THE MANUFACTURER, AS LONG AS THE FOLLOWINGS ARE MET: (I) THE
TOTAL MONTHLY QUANTITY REMAINS 30,000; AND (II) THE NOTICE OF THE REVISION IS
GIVEN AT LEAST 60 DAYS PRIOR TO THE SCHEDULED SHIPMENT DATE.


 


4.               IT IS RECORDED THAT THE COMPANY HAS SHIPPED 675 POUNDS OF
POLYURETHANE TO THE MANUFACTURER FOR WHICH THE MANUFACTURER HEREBY CONFIRMS THAT
IT AGREES TO ISSUE ITS BINDING PURCHASE ORDER AT A PRICE OF US $5.58 PER POUND,
PLUS FREIGHT COSTS TO MANUFACTURER, PAYABLE WITHIN 30 DAYS

 

1

--------------------------------------------------------------------------------


 


FOLLOWING THE RECEIPT BY 3BY OF THE PURCHASE ORDER. THE PARTIES AGREE THAT THIS
SUPPLY WILL ALLOW THE MANUFACTURER ADEQUATE TIME USING THE MANUFACTURER’S BEST
EFFORTS TO PROCURE ADDITIONAL POLYURETHANE SO AS TO MANUFACTURE THE SHEATHS
WITHOUT DELAYS AND COMPLY WITH THE TERMS OF THIS AGREEMENT AND RELATED PURCHASE
ORDERS FOR SHEATHS.  IT IS UNDERSTOOD THAT THE MANUFACTURER WILL PROCURE ALL
ADDITIONAL RAW MATERIALS REQUIRED FOR THE MANUFACTURE OF THE SHEATHS, EXCEPT
THOSE MENTIONED IN SECTION 5 BELOW, ON A BEST EFFORTS BASIS.


 


5.               THE COMPANY WILL SHIP TO THE MANUFACTURER, NO LATER THAN 5
BUSINESS DAYS FOLLOWING THE EFFECTIVE DATE, THE WINDOWS FOR THE FIRST MONTHLY
SHIPMENT OF SHEATHS.  THE COMPANY WILL SUPPLY WINDOWS FOR SUBSEQUENT SHIPMENTS
AT LEAST 30 DAYS PRIOR TO THE SCHEDULED SHIPMENT DATE.  THE MANUFACTURER WILL
ISSUE TO THE COMPANY A PURCHASE ORDER FOR SAID WINDOWS AT A PRICE OF $0.005 PER
WINDOW PAYABLE WITHIN 30 DAYS FROM SHIPMENT BY THE COMPANY.


 


6.               THE MANUFACTURER AGREES THAT THE SHEATHS WILL BE DELIVERED TO
THE COMPANY IN SIX (6) CONSECUTIVE MONTHLY SHIPMENTS OF 30,000 SHEATHS EACH, THE
FIRST OF WHICH WILL BE MADE NO LATER THAN 30 DAYS FOLLOWING THE RECEIPT BY THE
MANUFACTURER OF ALL RAW MATERIALS REQUIRED FOR THE MANUFACTURE OF THIS FIRST
SHIPMENT.  SUBSEQUENT SHIPMENTS WILL BE MADE AT THIRTY-DAY INTERVALS FROM THE
FIRST SHIPMENT WITH THE SIXTH AND LAST SHIPMENT BEING MADE NO LATER THAN ONE
HUNDRED FIFTY (150) DAYS FOLLOWING THE DATE OF THE FIRST SHIPMENT.  IF THE
MANUFACTURER WILL NOT BE ABLE TO COMMENCE SHIPMENTS BY THE LATER OF: (I) 90 DAYS
FROM THE EFFECTIVE DATE; OR (II) WITHIN 45 DAYS FROM THE RECEIPT OF FIRST
SHIPMENT OF WINDOWS FROM THE COMPANY, OR IF THE MANUFACTURER OTHERWISE DOES NOT
COMPLY WITH THIS AGREEMENT AND THE APPLICABLE TERMS OF THE MAIN AGREEMENT, THEN
THE COMPANY SHALL BE ENTITLED TO CANCEL THE ORDER FOR THE SHEATHS, AND THE
EFFECTIVE TERMINATION DATE WILL BE ACCELERATED TO SUCH DATE.


 


7.               FOR THE SAKE OF CLARITY, THE PROVISIONS OF THE MAIN AGREEMENT
RELATING TO THE PRODUCTS (INCLUDING THOSE CONTAINED IN SECTIONS 1, 2, 3.2, 3.3,
6, 7, 8, 11, 12, 13, 14, 15 AND 16) SHALL APPLY, MUTATIS MUTANDIS, WITH RESPECT
TO THE SHEATHS TO BE MANUFACTURED BY THE MANUFACTURER IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT. WITHOUT DEROGATING FROM THE GENERALITY OF THE
AFORESAID, THE MANUFACTURER UNDERTAKES TO MANUFACTURE THE SHEATHS IN ACCORDANCE
WITH THE APPLICABLE STANDARDS AND OTHER TERMS OF THE MAIN AGREEMENT PERTAINING
TO THE MANUFACTURE OF THE PRODUCTS.


 


8.               THE MANUFACTURER HEREBY UNDERTAKES TO RETURN AND MAKE ALL THE
EQUIPMENT (AS DEFINED IN THE AGREEMENT BETWEEN THE PARTIES DATED DECEMBER 28,
2004 AND LISTED IN APPENDIX “A” HERETO) AVAILABLE TO THE COMPANY, OR ITS
DESIGNEE, AT THE PREMISES OF THE MANUFACTURER IN MIGDAL TEFEN. THE COMPANY SHALL
ARRANGE FOR SHIPMENT OF THE EQUIPMENT FROM SAID PREMISES AT THE COMPANY’S RISK
AND EXPENSE.  THE EQUIPMENT SHALL BE RETURNED AND MADE AVAILABLE TO THE COMPANY,
AS AFORESAID, IN THE SAME CONDITION AS IT WAS ORIGINALLY RECEIVED BY THE
MANUFACTURER, NORMAL WEAR AND TEAR ACCEPTED, AS FOLLOWS:


 


1.1         ALL THE EQUIPMENT THAT IS NOT REQUIRED FOR THE MANUFACTURE OF THE
SHEATHS - WITHIN 14 DAYS OF THE DATE OF THIS AGREEMENT; AND


 


2.2         THE REMAINING PART OF THE EQUIPMENT, UPON THE EARLIER TO OCCUR OF:
(I) WITHIN 14 DAYS OF COMPLETION OF THE MANUFACTURE OF THE LAST SHIPMENT OF THE
SHEATHS; (II) JUNE 1, 2006; OR (III) UPON TERMINATION OF THIS AGREEMENT BY THE
COMPANY UNDER ANY OF THE CIRCUMSTANCES SET FORTH IN SECTIONS 17.3 OR 17.4 OF THE
MAIN AGREEMENT (WHICH PROVISIONS ARE INCORPORATED BY REFERENCE TO THIS
AGREEMENT) OR IN ACCORDANCE WITH THE PROVISIONS OF SECTION 6 ABOVE.


 


9.               UPON COMPLETION OF THE MANUFACTURE AND SHIPMENT OF THE SHEATHS,
THE MANUFACTURER SHALL SUPPLY THE COMPANY WITH A LIST OF THE SHEATH’S RAW
MATERIALS REMAINING IN THE MANUFACTURER’S POSSESSION. THE COMPANY SHALL PURCHASE
FROM THE MANUFACTURER, AT THE MANUFACTURER’S PURCHASE PRICE, SAID REMAINING RAW
MATERIALS THAT ARE IN A USEABLE STATE WITHIN 10 BUSINESS DAYS AFTER RECEIPT BY
THE COMPANY OF SAID LIST.


 


10.         THE COMPANY SHALL REIMBURSE THE MANUFACTURER THE TOTAL SUM OF US
$16,700, AS FOLLOWS:

 

2

--------------------------------------------------------------------------------


 


10.1                 US $7,200 – FOR THE SIG SEALING MACHINE – WITHIN 15 DAYS OF
DELIVERY OF THE MACHINE TO THE COMPANY;


 


10.2                 US $600 – FOR THE LABEL PRINTER – WITHIN 15 DAYS OF
DELIVERY OF THE PRINTER TO THE COMPANY;


 


10.1                 US $900 – FOR THE GASKET MOLD – WITHIN 15 DAYS OF DELIVERY
OF THE MOLD TO THE COMPANY;


 


10.3                 US $6,000 – FOR THE COMPANY’S SHARE FOR THE EXTRA PAYMENT
PAID BY THE MANUFACTURER TO SHEFFI ENGINEERING – WITHIN 15 DAYS OF THE DATE OF
SIGNATURE OF THIS AGREEMENT;


 


10.4                 US $2,000 – FOR ZVI HAIM’S EXPENSES DURING HIS LAST VISIT
TO THE COMPANY – WITHIN 15 DAYS OF THE DATE OF SIGNATURE OF THIS AGREEMENT.


 


11            SECTION 21 OF THE MAIN AGREEMENT (MISCELLANEOUS) IS INCORPORATED
BY REFERENCE TO THIS AGREEMENT AND FORMS AN INTEGRAL PART HEREOF.


 


12            FOR THE SAKE OF CLARITY, APPENDIX “B” SHOWS THE STATUS OF THE OPEN
PURCHASE ORDERS FOR PRODUCTS, COMPONENTS, AND SERVICES THAT THE COMPANY HAS WITH
THE MANUFACTURER AS OF AUGUST 31, 2005.  THE PURCHASE ORDERS FOR PRODUCTS ARE TO
BE COMPLETED AND PROCESSED AS PROVIDED IN THE MAIN AGREEMENT.  THE PURCHASE
ORDERS FOR COMPONENTS AND SERVICES ARE TO BE COMPLETED AND PROCESSED AS DEFINED
ON EACH PURCHASE ORDER, OR AS OTHERWISE MUTUALLY AGREED TO BY THE PARTIES.

 

IN WITNESS WHEREOF, the Parties have signed this Agreement on the date first
hereinabove written.

 

Vision-Sciences, Inc.

Three BY Ltd.

By:

Ron Hadani

 

By:

Zvi Haim

 

Title: President and CEO

Titles: General Manager

 

3

--------------------------------------------------------------------------------